Exhibit 10.17




EXCHANGE AGREEMENT




This EXCHANGE AGREEMENT (the “Agreement”) is made effective this 31st day of
March 2012 by and between the undersigned:




1.

Green Automotive Company, a corporation organized under the laws of the United
States, state of Nevada (hereinafter referred to as “Assignee”), hereby duly
represented by its authorized officer; and,




2.

Investment and Finance Company IFC Limited, an Anguilla corporation with offices
at Schottegatweg Oost 29E, Willemstad, Curacao (hereinafter referred to as
“Assignor”), hereby duly represented by its Managing Director.




WHEREAS, Assignor owns or has the rights to acquire certain claims of former
officers and employees of Assignee, identified in Exhibits 1 through 4 attached
hereto (the “Claims”) for shares of Assignees capital stock as set forth in the
Purchase Agreement; and,

WHEREAS, Assignor is willing to sell, transfer and assign the Claims to Assignee
in exchange for shares of Assignee’s Common Stock, and Assignee is willing to
issue the agreed number of shares of its Common Stock upon delivery of the
Claims to an Escrow Agent of its choosing located in the United States (“US”).




NOW THEREFORE THE PARTIES HAVE AGREED AS FOLLOWS:




Article 1




In exchange for Assignor’s assignment to the Claims to Assignee, Assignee hereby
agrees to issue 8,000,000 (Eight Million) shares of its Common Stock (the
“Shares”) to Assignor,  together with all rights and benefits of any kind or
nature, including but not limited to, the right to vote the Shares and receive
dividends if any, arising after the Issue Date (as defined herein), and Assignor
accepts such conveyance and assumes the obligations attendant to being the
lawful owner and holder of the Shares with respect to all matters arising on or
after the Issue Date.




Article 2




Assignor undertakes to make the necessary of the Shares by way of dilevery of
the certificate(s) representing the Shares to the escrow agent  selected by
Assignee, who Assignor and Assignee hereby agree to appoint as the escrow agent
(the “Agent”) pursuant to a separate Escrow Agreement for the exchange
contemplated by this Agreement, which agreement is being executed
contemporaneously with this Agreement.




Article 3




Within five (5) business days following the execution of this Agreement and the
Escrow Agreement by Assignor and Assignee, Assignor shall wire to the Agent an
initial payment of the Purchase Price equal to not less than USD20,000 (twenty
thousand dollars) and Assignee shall endorse and deliver to the Escrow Agent the
certificate(s) evidencing that number of the Shares so purchased, as calculated
by the Purchase Formula  in Article 3 below.








--------------------------------------------------------------------------------

Article 4




Assignee hereby represents and warrants to Assignor that:




4.1

Assignee  has the right to enter into this Agreement and to issue the Shares,
free of any pre-emptive rights or options in respect of such Shares,  and will
hereby instruct Agent to deliver such Shares upon receipt of the Assignment of
Claims held by Assignor,  free and clear of any liens, encumbrances, pledges and
restrictions of any kind or nature;




4.2

All declarations, returns, forms and documents required to be filed by Assignee
to any administration and/or Government Authority have been filed.




Article 5




Assignor hereby represents and warrants to Assignee that:




5.1

Assignor has evaluated the merits and risks of the proposed investment in the
Shares, including those risks particular to Assignor's situation, and has
determined that this investment is suitable for Assignor. Assignor has adequate
financial resources for an investment of this character, and at this time
Assignor can bear a complete loss of the Purchase Price. Further, Assignor will
continue to have, after making the proposed investment in the Shares, adequate
means of providing for Assignor's current needs, the needs of those dependent on
Assignor, and possible contingencies;




5.2

Assignor understands that the exchange of the Claims for the Shares is not being
registered on the basis that this purchase and sale is exempt from registration
under applicable securities rules and regulations, including but not limited to
the US Securities Act of 1933, as amended (the “Act”), and other applicable US
and foreign state and federal rules and regulations;




5.3

Assignor understands that there are substantial restrictions on the
transferability of the Shares. The Shares will not be, and Assignor has no right
to require that the Shares be registered by the Assignee or the Company. And,
accordingly, Assignor may have to hold the Shares for an indefinite period of
time if there is no public market for the Shares. Further, Assignor affirms that
it is a non-US resident and an entity not formed not solely for the purpose of
acquiring the Shares;




5.4

Assignor acknowledges that it has conducted, or has been afforded the
opportunity to conduct an investigation of the Company and has been offered the
opportunity to ask representatives of Assignee questions about the Assignee’s
financial condition and proposed business, and that Assignor has obtained such
available information as Assignor has requested, to the extent Assignor has
deemed necessary, to permit Assignor to fully evaluate the merits and risks of
an investment in the Shares.  Assignor is satisfied as to all inquiries that
Assignor has concerning the Assignee and its business activities, and the
exchange of the Shares for the Claims;








--------------------------------------------------------------------------------



5.5

Assignor is sufficiently experienced in financial and business matters to be
capable of evaluating the merits and risks of an investment in the Shares or, if
it has utilized the services of a purchaser representative, together with such
representative, have sufficient experience in financial and business matter to
be capable of evaluating the merits and risks of an investment in the Shares;

5.6

Assignor understands that no US or foreign federal or state agency has made any
finding or determination as to the fairness of the terms of an investment in the
Shares, or any recommendation for or endorsement of the Shares being purchased
pursuant to this Agreement;

5.7

Assignor acknowledges that Assignee, in its sole individual discretion, shall
have the right to terminate this Agreement at any time, in whole or in part, if
Assignor is in default under any of the terms hereof. As long as this Agreement
is in effect Assignor agrees to execute any and all further documents necessary
in the opinion of Assignees counsel to effect the issuance of the Shares.




Article 6




Any notice, advice, direction, or other document or communication required or
permitted to be given hereunder shall be in writing and shall be mailed by
overnight delivery or courier service or delivered (in person or by facsimile)
against receipt to the Party to whom it is to be given at address of such Party
set forth below (or to such other address as the Party shall have furnished in
writing to the other Parties to this Agreement), with a copy to each of the
other Parties hereto:




If to Assignor:

Investment and Finance Company IFC Ltd.

Schottegatweg Oost 29E

Willemstad, Curacao

Tel:  +5999.738.8777

Fax: +5999.738.8776

Email: august@mckenziecuracao.com




If to Assignee:

Green Automotive Company

23 Corporate Plaza, Suite 150

Newport Beach, California 92660

Tel:  +877.449.8842

Fax: +310.669.2000

Email: fgl@usaelectricauto.com




With copy to:

The Law Office of Alan M. Rothman

895 Dove Street, Suite 300

Newport Beach, California 92660

USA

Tel: 626.864.4060

Fax: 888.841.8464

Email: alanmarkrothman@yahoo.com








--------------------------------------------------------------------------------

Article 7




The terms and provisions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties and their respective
administrators, personal or legal representatives, heirs, successors and
permitted assign. This Agreement and all transactions contemplated by this
Agreement shall be governed by, construed and enforced in accordance with and
shall be governed by the laws of the Netherlands Antilles, without regard to
principles of conflicts of laws. Any dispute arising out of or in connection
with this Agreement or the performance there under shall be submitted to the
competent Courts of the Netherlands Antilles. This Agreement may be executed in
any number of counterparts and each of such counterparts shall for all purposes
be deemed to be an original. The non-prevailing party in any cause of action
brought hereunder shall be liable for the actual attorney's fees, expenses, and
costs of suit incurred by the prevailing Party or Parties therein.




Article 8




This Agreement sets forth the entire understanding of the Parties with respect
to the subject matter hereof, supersedes all existing agreements among them
concerning such subject matter, and may be modified only by a written instrument
duly executed by each Party.




Article 9




The terms and provisions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the parties and their respective
administrators, personal or legal representatives, heirs, successors and
permitted assign. This Agreement and all transactions contemplated by this
Agreement shall be governed by, construed and enforced in accordance with and
shall be governed by the laws of the Netherlands Antilles, without regard to
principles of conflicts of laws. Any dispute arising out of or in connection
with this Agreement or the performance there under shall be submitted to a
competent court in the Netherlands Antilles. The non-prevailing party in any
cause of action brought hereunder shall be liable for the reasonable attorney's
fees, expenses, and costs of suit incurred by the prevailing party therein.




Article 10




This Agreement may be executed in any number of counterparts and each of such
counterparts shall for all purposes be deemed to be an original.








--------------------------------------------------------------------------------

Article 11




Assignee and Assignor agree to keep the contents and conditions of this
Agreement confidential.




Done and executed effective 31st day of March 2012.




“Assignee ”

 

“Assignor”

Green Automotive Company.

 

Investment & Finance Company IFC Ltd.

 

 

 

 

 

 

 

 

 

By:

 

By:

Its:

 

Its:











--------------------------------------------------------------------------------

Exhibit “1”


























--------------------------------------------------------------------------------

Exhibit “2”


























--------------------------------------------------------------------------------

Exhibit “3”


























--------------------------------------------------------------------------------

Exhibit “4”
























